Citation Nr: 1712202	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

This issue comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's appeal has since been transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified at a November 2015 Board hearing before the undersigned Veterans Law Judge. The claims file contains a transcript of that hearing.

In February 2016, the Board remanded this issue for a VA medical examination and adjudication.  The Board finds that there has been substantial compliance with the remand and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's current left knee strain manifested many years after service and is not related to the reported in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Left Knee Condition

The Veteran contends that he injured his left knee in service when he slid on the floor of his barracks and hit his knee in a doorway.  He contends that he did not go to the dispensary at the time and his pain subsided after a few days.  The Veteran also contends that he experienced similar pain during retraining and he sought medical treatment at the dispensary.  Currently, the Veteran's knee bothers him occasionally but he does not seek regular treatment for it.  VA and private medical records show occasional complaints of knee stiffness and pain as early as 2006.  In the May 2016 VA examination, the Veteran was diagnosed with a bilateral knee strain. 

In consideration of the evidence, the Board finds that the Veteran's current left knee strain is not related to service.  Importantly, the Veteran's separation examination was normal.  While the Veteran indicated a history of swollen or painful joints on his separation report of medical history, it was related to a swollen right ankle that was treated in service.  During treatment for the swollen ankle, the Veteran denied an event that caused injury and the swollen ankle subsided after a few days.  In other words, even accepting the Veteran's account of the in-service injury, the pain and symptoms he had during service were acute and transitory, and no chronic condition was shown at that time.

The Board also relies heavily on the May 2016 VA examination.  After review of the Veteran's records and a physical examination, the examiner concluded that the Veteran's knee condition was not related to service.  The examiner noted that while the Veteran reported an in-service injury and subsequent chronic knee pain, the evidence showed no in-service treatment for knee pain, no indication of knee pain at separation, and no treatment for knee pain post-service.   Although the Veteran's medical records indicate occasional complaints of knee stiffness, the Board still finds the medical opinion probative because there was no evidence of knee treatment for more than 30 years after separation from service.  

The Board considered the Veteran's contentions that his current knee condition is related to an in-service injury.  The Veteran's service records show treatment for a swollen ankle and a spastic colon, but do not show complaints of an injury or treatment for a left knee condition.  Assuming an injury occurred in service, however, the Veteran is not competent to report that his current knee strain was caused by an in-service injury.   See Layno, 6 Vet. App. 465, 470.  That issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service injury and manifestation of a left knee condition.  Thus, the Veteran's statement that his left knee condition stems from service is not competent evidence.  Moreover, the Board finds that the Veteran's contemporaneous service treatment records and VA examination are more probative in determining nexus.    

In consideration of the evidence, including the Veteran's service records, post-service medical history, and the Veteran's statements, as well as the VA medical examination, the Board finds that his left knee condition is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for a left knee condition is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, private medical records, Social Security Administration records, lay statements, and service treatment records.  The Veteran was also afforded a VA medical examination to assist in determining the nature and etiology of his left knee condition.  The examination was adequate because it was conducted by an appropriate medical professional, included an opinion with a rationale, and was based on an accurate review of the Veteran's record, history, and symptomatology. 

Additionally the Veteran provided testimony at a Board hearing in November 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  While new medical evidence was received following the most recent Supplemental Statement of the Case in 2016, the evidence was not relevant to the issue being decided herein.  What is relevant here is whether there is a nexus between the current knee condition and service, and none of the additional evidence concerns that question.  Therefore,  waiver of initial consideration by the RO is unnecessary.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Service connection for a left knee condition is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


